Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150001 & (73)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  COALITION PROTECTING AUTO NO-FAULT,                                                                 Richard H. Bernstein,
  BRAIN INJURY ASSOCIATION OF                                                                                         Justices
  MICHIGAN, ILENE IKENS, RICHARD IKENS,
  KENNETH WISSER, SUSAN WISSER,
  GREGORY WOLFE, and KAREN WOLFE,
            Plaintiffs-Appellants,
  v                                                                 SC: 150001
                                                                    COA: 314310
                                                                    Ingham CC: 12-000068-CZ
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to supplement record is DENIED. The
  application for leave to appeal the May 20, 2014 judgment of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other action. MCR 7.302(H)(1). The parties shall file supplemental
  briefs within 35 days of the date of this order addressing only the question of whether
  MCL 500.134 violates Const 1963, art 4, § 25 by creating an exemption to the Freedom
  of Information Act (FOIA – MCL 15.231 et seq.) without reenacting and republishing the
  sections of FOIA that are altered or amended. The parties should not submit mere
  restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
         t0128
                                                                               Clerk